Case
 Case09-10078-KHK    Doc 257 Document
      1:20-cv-00212-CMH-JFA  Filed 04/03/20  Entered
                                        5 Filed       04/03/20
                                                04/01/20  Page10:22:02   Desc 120
                                                               1 of 3 PageID# Main
                            Document      Page 1 of 3



                   UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF VIRGINIA
                        ALEXANDRIA DIVISION


 IN RE:
 SMITH DEVELOPMENT, INC.                      Case No. 1:20-cv-00212-CMH-JFA


                                               On Appeal from U.S. Bankruptcy
                                               Court for the E.D. of Virginia,
                                               Alexandria Division, No. 09-10078




          DEBTOR/APPELLANT SMITH DEVELOPMENT INC.’S
        VOLUNTARY DISMISSAL OF APPEAL FROM RULINGS OF
                    U.S. BANKRUPTCY COURT

       Pursuant to Bankruptcy Rule 8023, debtor and appellant Smith Development

 Inc. voluntarily dismisses its appeal of the U.S. Bankruptcy Court orders of Oct. 9,

 2019; Oct. 24, 2019; Feb. 11, 2020; and Feb. 21, 2020.




                                          1
Case
 Case09-10078-KHK    Doc 257 Document
      1:20-cv-00212-CMH-JFA  Filed 04/03/20  Entered
                                        5 Filed       04/03/20
                                                04/01/20  Page10:22:02   Desc 121
                                                               2 of 3 PageID# Main
                            Document      Page 2 of 3



       The parties have agreed that each side will bear its own costs.


 Respectfully and Jointly submitted,

 /s/John S. Lopatto III, VSB #33980

 1776 K St., N.W, Suite 700
 Washington, D.C. 20006
 202-861-5800/FAX 202-315-3850
 Jlopatto3@gmail.com
 Attorney for Debtor and Appellant Smith Development Inc.


 /s/ Danny M. Howell, VSB #30352

 Law Offices of Danny M. Howell, PLLC
 200 Little Falls St., Suite 207
 Falls Church, VA 22046
 703-556-8900/FAX 703-237-1224
 danny@dmhowelllawc.om
 Attorney for Interested Parties Martin Conway and Pesner Kawamato Conway
 P.C.


 Dated: April 1, 2020




                                          2
Case
 Case09-10078-KHK    Doc 257 Document
      1:20-cv-00212-CMH-JFA  Filed 04/03/20  Entered
                                        5 Filed       04/03/20
                                                04/01/20  Page10:22:02   Desc 122
                                                               3 of 3 PageID# Main
                            Document      Page 3 of 3



 Certificate of Service

        I hereby certify that a copy of the foregoing was served on the following by
 filing with PACER on April 1, 2020:

 Danny M. Howell, Esq.
 Law Offices of Danny M. Howell, PLLC
 200 Little Falls St., Suite 207
 Falls Church, VA 22046

 /s/John S. Lopatto III




                                          3
